Citation Nr: 0213269	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for cysts and tumors 
under the right arm, on the right arm, and on the neck.  

3.  Entitlement to an effective date earlier than September 
16, 1996, for VA pension benefits.  

4.  Entitlement to an effective date earlier than November 
20, 1995, for service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  A rating decision in January 1997 denied, inter alia, 
service connection for cysts and tumors under the arm, neck, 
and right arm; determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for PTSD and residuals of a back injury; and denied a 
permanent and total disability rating for purposes of VA 
pension benefits; the veteran disagreed with that decision.  
A rating decision in September 1997 granted a permanent and 
total disability rating for pension purposes, effective from 
September 16, 1996; the veteran disagreed with the effective 
date assigned for that award.  A rating decision in December 
1999 granted service connection for PTSD, assigning a 
100 percent evaluation and an effective date of April 3, 
1997; the veteran disagreed with the assigned effective date.  
A rating decision in April 2000 established an effective date 
of September 16, 1996, for service connection for PTSD.  By a 
decision in September 2000, a VA hearing officer set the 
effective date for service connection for PTSD as 
November 20, 1995; inasmuch as the veteran argues that the 
effective date should be much earlier, that issue remains in 
appellate status.  


FINDINGS OF FACT

1.  Service connection for a back injury was denied by a 
March 1989 rating decision.  The veteran did not perfect his 
appeal of that decision and it is final.  

2.  Evidence received since March 1989 concerning a back 
injury is not new.  

3.  The medical evidence does not show that the veteran has 
any cysts and tumors on the right arm, under the right arm, 
and on the neck that resulted from a disease or injury in 
service.  

4.  The veteran's application for VA pension benefits was 
received on September 16, 1996.  The evidence does not show, 
and the veteran has not claimed, that his disabilities were 
so incapacitating that they prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled.  

5.  The veteran's application to reopen his claim for service 
connection for PTSD was received on September 16, 1996; on 
the basis of receipt of VA treatment records, the RO assigned 
an effective date of November 20, 1995.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1989 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a back injury is not new and the claim is not 
reopened; the March 1989 rating action is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2001).  

2.  Cysts and tumors on the right arm, under the right arm, 
and on the neck were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

3.  The criteria for an effective date earlier than September 
16, 1996, for VA pension benefits are not met.  38 U.S.C.A. 
§§ 5107, 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2001).  

4.  The criteria for an effective date earlier than November 
20, 1995, for service connection for PTSD are not met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(q)(1)(ii) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in January 1997, September 1997, December 
1999, April 2000, and September 2000; the September 1997, 
April 1998, and April 2000 statements of the case; 
supplemental statements of the case dated through June 2001; 
and the veteran's May 2001 personal hearing before a hearing 
officer, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  Through the 
above documents, the veteran has also been advised as to what 
evidence VA would obtain for him, if he were to identify such 
pertinent evidence.  Accordingly, the appellant has been 
properly apprised of the notice provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, relevant VA examinations, and also 
reports of private examinations, as well as a letter from a 
private physician.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


Analysis

New and material evidence regarding a back injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence that was previously of record included the 
report of the veteran's examination on his entry into 
service, which shows his report of a back injury in 1965, 
prior to service, and continuing back problems.  The service 
medical records are otherwise completely negative for 
reference to any back complaints or pertinent abnormal 
clinical findings.  On the history portion of his separation 
examination, the veteran indicated a history of recurrent 
back pain and noted "back pain on vigorous exercise."  The 
veteran had previously claimed that he sustained a back 
injury in service in a parachute jump and was treated at that 
time both in the dispensary and by a private physician.  

A rating decision in November 1973 initially denied service 
connection for a back condition.  Another rating decision in 
September 1982 found that no new and material evidence had 
been presented to reopen the claim.  

Evidence obtained subsequently included the report of a 1988 
VA neurological examination.  That examiner noted, apparently 
on the veteran's own report, that the veteran had sustained a 
back injury in a parachute jump during service, that he was 
on light duty for 4 months, and that he continued to have 
difficulty with his back.  He reportedly had sustained two 
back injuries at work, in 1971 and again in 1980.  Although 
the examiner apparently reviewed the veteran's records, he 
did not comment on the noted pre-service back injury or on 
whether the veteran's back problems increased in severity 
during service.  A rating decision in March 1989 again denied 
service connection for a back injury.  The veteran was 
notified of each of those determinations.  He did not perfect 
his appeal of the 1989 rating decision.  

Evidence submitted since the March 1989 rating decision 
includes treatment records dating from 1988 showing treatment 
for a back injury that was work related.  Subsequent records 
show complaints of back pain and limited back motion due to 
discomfort.  

Service connection for a back injury was previously denied 
essentially because the evidence did not show that the 
veteran's back disorder that pre-existed service underwent 
any permanent increase in disability during service.  None of 
the evidence that has been added to the record since the 
March 1989 rating decision furnishes any information 
whatsoever tending to show that the pre-existing back 
disorder was aggravated by service.  There is no evidence of 
any increase in disability of the back disorder during 
service.  The evidence added to the record since 1989 shows 
nothing more than continued treatment for a condition that 
was previously known to be present.  The evidence is not new.  

In the absence of any new evidence that tends to show that 
the veteran's pre-existing back condition increased in 
disability during service, the Board concludes that no new 
and material evidence has been added to the record since the 
March 1989 rating decision and that that rating decision is 
final.  Therefore, the veteran's claim is not reopened.  

Service connection for cysts and tumors

The service medical records are completely negative for any 
evidence of the veteran's claimed cysts and tumors.  

An April 1996 VA outpatient report indicates that the veteran 
was being followed for "multiple painful lumps," described 
as a sebaceous cyst on the left shoulder (not infected), a 
"mass" on the right side of the neck (noted by the examiner 
to be a normal cervical lymph node), a "mass" on the right 
arm (no mass found by the examiner), and a "mass" in the 
right axilla (noted by the examiner to be increased fat pad, 
with no discrete mass).  

Another VA outpatient record dated in October 1996 notes the 
veteran complained of a mass in the right axilla, which the 
examiner indicated "may be a lipoma"; a mass on the right 
side of his neck, which the examiner was unable to identify; 
a mass on the right arm, which the examiner described as a 
0.5cm area of scar tissue; and a mass on the left upper back, 
which the examiner stated was a cyst, which was non-tender.  
The examiner did not comment on the etiology of any of the 
clinical findings.  

While the record does not contain a medical opinion as to the 
etiology of the noted cyst, scar, or lipoma, there is no 
evidence of any disease or injury during service-or for many 
years after service-to which those clinical findings might 
be related, nor has the veteran pointed to any.  Under such 
circumstances, the Board finds that a medical opinion is this 
regard is not necessary.  

Further, because there is no evidence of any cysts, scars, 
tumors, or other masses on the veteran's right arm, under his 
right arm, or on his neck either in service or for many years 
after service and because there is no evidence that any 
current cysts or tumors are in any way related to service, 
the Board finds that service connection for cysts and tumors 
is not established.  The appeal must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


Earlier effective date issues

Pension

The effective date for an award of pension will generally be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400.  

However, if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension award may be effective from 
the date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B); see also Tetro v. 
Gober, 14 Vet. App. 100 (2000).  

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits. The claim for 
retroactivity may be filed separately or included in the 
claim for disability pension, but it must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. § 3.151(b).  

At a personal hearing at the RO in May 2001, the veteran 
asserted generally that he became totally disabled in 1988 
and that he had continuously prosecuted his pension claim 
since that time.  He testified that, therefore, his pension 
award should be effective from that time.  

The record shows that a rating decision in March 1989 denied 
a permanent and total disability rating for pension purposes.  
Although the veteran initially appealed that determination, 
he did not perfect his appeal.  In December 1991, the veteran 
wrote the RO generally about his disabilities, and the RO 
responded that new and material evidence was required to 
reopen his claim.  Contrary to the veteran's hearing 
testimony, he had not "continuously prosecuted" his pension 
claim.  Because he did not perfect his appeal of the March 
1989 rating decision, that decision became final.  

On September 16, 1996, the RO received VA Form 21-526, 
supplying financial information, indicating his desire to 
apply again for VA pension benefits.  Although a rating 
decision in January 1997 again denied the veteran's 
entitlement to a permanent and total disability rating for 
pension purposes, such a disability rating was assigned by a 
rating decision in September 1997, effective from September 
16, 1996.  

In Tetro, the United States Court of Appeals for Veterans 
Claims (Court) set forth the 3-part test to determine 
entitlement to retroactive pension benefits:  

A pension award may be effective earlier than the 
date of receipt of the claim resulting in an award 
only if: (1) the veteran specifically claims 
entitlement to retroactive benefits separately or 
together with the claim for disability pension, and 
the claim for retroactive benefits is received by 
VA "within one year from the date on which the 
veteran became permanently and totally disabled," 
(element 1) [citations omitted]; (2) for claims 
received on or after October 1, 1984, the 
disability is not the result of the veteran's own 
willful misconduct (element 2); and (3) the 
disability is "so incapacitating that it prevented 
him or her from filing a disability pension claim 
for at least the first 30 days immediately 
following the date on which the veteran became 
permanently and totally disabled," [citation 
omitted] (element 3).  

Tetro at 105.  

Regardless of the date that the veteran became permanently 
and totally disabled, the record does not reflect that he has 
specifically requested retroactive pension benefits.  The RO 
construed comments expressed by the veteran in October 1997 
as constituting disagreement with the assigned effective 
date.  More importantly, however, the veteran has not 
presented any argument or any evidence that his disabilities 
were so incapacitating that they prevented him from filing a 
disability pension claim at any time prior to September 16, 
1996.  Accordingly, because neither element 1 nor element 3 
of the 3-part test for retroactive pension benefits is met, 
the regulations preclude assignment of an effective date 
earlier than the date of receipt of the veteran's claim for 
VA pension benefits.  

Inasmuch as the RO has already assigned an effective date of 
September 16, 1996, the date the veteran's current claim for 
VA pension benefits was received, no earlier date may be 
assigned.  The claim must be denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  


PTSD

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The record shows that service connection for PTSD was denied 
by a rating decision in March 1989.  Although the veteran 
initially appealed that decision, he did not perfect his 
appeal; that rating decision is final.  

At the May 2001 personal hearing, the veteran argued that he 
was first diagnosed with PTSD in 1988 and he asserted that he 
believed that he had submitted a substantive appeal of the 
March 1989 rating decision.  The record contains an 
essentially blank VA Form 9 containing only the veteran's 
hand printed name and claim number that was received from the 
veteran in May 2001.  At his hearing, the veteran also 
referred to a letter that he had sent to a VA medical center 
in 1989.  Neither of those documents meets the criteria for a 
valid substantive appeal of the March 1989 rating decision.  
That decision, therefore, is final.  

In November 1991, the veteran wrote to the RO regarding his 
PTSD claim.  The RO wrote the veteran in December 1991 that 
his service connection claim had previously been denied.  The 
letter requested that the veteran submit copies of military 
documents or buddy statements to support his contentions 
regarding stressors relating to his PTSD claim.  The veteran 
did not respond.  

No further communication was received from the veteran 
regarding service connection for PTSD until September 16, 
1996.  Subsequently, military documents were developed that 
corroborated the veteran's claimed stressors and a rating 
decision in December 1999 established service connection for 
PTSD, effective from April 1997.  A rating decision in 
September 2000 assigned an effective date of November 20, 
1995.  

The September 2000 rating decision cited provisions of 
38 C.F.R. § 3.157 that state, in pertinent part:

(a) The effective date of pension or compensation 
benefits, if otherwise in order, will be the date 
of receipt of a claim or the date when entitlement 
arose, whichever is the later.  A report of 
examination or hospitalization which meets the 
requirements of this section will be accepted as an 
informal claim for benefits under an existing law 
or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report 
relates to a disability which may establish 
entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen 
is subject to the requirements of § 3.114 with 
respect to action on Department of Veterans Affairs 
initiative or at the request of the claimant and 
the payment of retroactive benefits from the date 
of the report or for a period of 1 year prior to 
the date of receipt of the report.  

(b) ...Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the 
service-connected disability is not compensable in 
degree, receipt of one of the following will be 
accepted as an informal claim for increased 
benefits or an informal claim to reopen.  

(1) ...The date of outpatient or hospital examination 
or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of 
a claim...  The provisions of this paragraph apply 
only when such reports relate to examination or 
treatment of a disability for which service-
connection has previously been established or when 
a claim specifying the benefit sought is received 
within one year from the date of such examination, 
treatment or hospital admission. 


The RO reviewed the VA medical records that were obtained in 
conjunction with the veteran's current claim for service 
connection for PTSD and identified a record dated November 
20, 1995, which contains a diagnosis of "? depression or 
PTSD."  

Then, because the veteran's application to reopen his claim 
for service connection for PTSD was received within one year 
of that date, the RO assigned November 20, 1995 as the 
effective date for service connection for PTSD (referring to 
§ 3.157(b)(2), rather than (b)(1)).  

That interpretation of the regulation, however, is in error.  
The Court has held that, in a case where service connection 
has not been established for a disability, "the mere receipt 
of medical records cannot be construed as an informal 
claim."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As 
emphasized above, that section applies only once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  It does not apply where, as here, service connection 
was previously denied for lack of evidence of an injury or 
disease in service.  

Therefore, the earliest date that can be assigned for service 
connection is the date of receipt of the veteran's claim.  In 
this case, that date is September 16, 1996.  Because the RO 
has already assigned a date earlier than that, no earlier 
date may be assigned.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

New and material evidence not having been received, the 
veteran's claim for service connection for residuals of a 
back injury is not reopened.  

Service connection for cysts and tumors under the right arm, 
on the right arm, and on the neck is denied.  

An effective date earlier than September 16, 1996, for VA 
pension benefits is denied.  

An effective date earlier than November 20, 1995, for service 
connection for post-traumatic stress disorder (PTSD) is 
denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

